Exhibit 10.62
EXECUTION COPY
     WAIVER dated as of December 11, 2009 (this “Waiver”), to the CREDIT
AGREEMENT dated as of August 2, 2004 (as amended, supplemented or otherwise
modified through the date hereof, the “Credit Agreement”), among ALION SCIENCE
AND TECHNOLOGY CORPORATION (the “Borrower”), the Subsidiary Guarantors listed on
the signature pages hereto, the lenders from time to time party to the Credit
Agreement (the “Lenders”), and CREDIT SUISSE AG (formerly known as Credit
Suisse), as administrative agent (in such capacity, the “Administrative Agent”)
and as collateral agent for the Lenders.
     A. Pursuant to the Credit Agreement, the Lenders have extended, and have
agreed to extend, credit to the Borrower.
     B. Pursuant to clause (b)(i) of the definition of the term “Consolidated
EBITDA” set forth in Section 1.01 of the Credit Agreement, in the calculation of
Consolidated EBITDA for any period, the Borrower is required to deduct without
duplication therefrom all cash payments made during such period on account of
reserves, restructuring charges and other non-cash charges added to Consolidated
Net Income pursuant to clause (a)(v) of such definition in any previous period
(the “Cash Deductions”).
     C. The Borrower has informed the Administrative Agent that (i) the Borrower
has in certain prior periods failed to make Cash Deductions and, as a result of
the Borrower’s failure to make Cash Deductions in certain prior periods, one or
more Defaults or Events of Default, including those set forth on Schedule I
hereto, exist and (ii) if the Borrower were to make the Cash Deductions in
respect of certain periods of four consecutive fiscal quarters ended on or prior
to September 30, 2009, the Borrower would have been in breach of certain
covenants set forth in the Credit Agreement, including those described on
Schedule I hereto (the Defaults, Events of Default and breaches described in
this paragraph, and any breach of Section 5.05(a) of the Credit Agreement
occurring prior to the date hereof and related thereto, are referred to
collectively as the “Specified Defaults”).
     D. The Borrower has requested that the Required Lenders waive the Specified
Defaults, and the Required Lenders have agreed to such request on and subject to
the terms and conditions of this Waiver.
     Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
     SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Waiver. This Waiver shall be a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
     SECTION 2. Waiver. Subject to satisfaction of the conditions set forth
below, the undersigned Lenders hereby waive all Specified Defaults that
(a) exist on the Waiver Effective Date (as defined below) or (b) that will occur
solely as a result of the proper application of the Cash Deductions in the
calculation of Consolidated EBITDA for the fiscal year and quarter ended
September 30, 2009. The foregoing is not construed to waive, expressly or by
implication, any future Default or Event of Default resulting directly or
indirectly from the failure to make Cash

 



--------------------------------------------------------------------------------



 



2
Deductions after the date hereof or from the effect of Cash Deductions included
in the calculation of Consolidated EBITDA for any period ended after
September 30, 2009.
     SECTION 3. Representations and Warranties. To induce the other parties
hereto to enter into this Waiver, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that:
     (a) This Waiver has been duly authorized, executed and delivered by each
Loan Party, and constitutes a legal, valid and binding obligation of such Loan
Party in accordance with its terms. The Credit Agreement (as modified hereby)
constitutes a legal, valid and binding obligation of the Borrower in accordance
with its terms.
     (b) The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Waiver Effective Date and after taking into effect this Waiver with the same
effect as though made on and as of the Waiver Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties were true and correct in all
material respects as of such earlier date).
     (c) After taking into effect this Waiver, no Default or Event of Default
has occurred and is continuing.
     SECTION 4. Waiver Fees. (a) The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that executes and delivers
a copy of this Waiver to the Administrative Agent (or its counsel) at or prior
to 12:00 (noon), New York City time, on December 11, 2009 (each, a “Consenting
Lender”), an initial waiver fee (collectively, the “Initial Waiver Fees”) in an
amount equal to 0.25% of the aggregate principal amount of the Term Loans and
Revolving Credit Commitments of such Lender outstanding on such date. The
Initial Waiver Fees shall be payable in immediately available funds in full on,
and subject to the occurrence of, the Waiver Effective Date.
     (b) Should this Waiver Effective Date occur, the Borrower agrees to pay to
the Administrative Agent, for the account of each Consenting Lender, a
supplemental waiver fee (collectively, the “Supplemental Waiver Fees”) in an
amount equal to 1.0% of the aggregate principal amount of the Term Loans and
Revolving Credit Commitments of such Consenting Lender outstanding as of
March 1, 2010. The Supplemental Waiver Fees shall be payable in immediately
available funds in full on March 1, 2010. If a Consenting Lender shall assign
all or a portion of its Term Loans or Revolving Credit Commitments after the
Waiver Effective Date but prior to March 1, 2010, then, unless the related
Assignment and Acceptance shall otherwise provide, the portion of the
Supplemental Waiver Fees allocated to the portion of the Term Loans or Revolving
Credit Commitments so assigned shall be payable to such Consenting Lender’s
assignee.
     SECTION 5. Effectiveness. This Waiver shall become effective on the date
(the “Waiver Effective Date”) that the Administrative Agent shall have received
(a) counterparts of this Waiver that, when taken together, bear the signatures
of the Borrower, each Subsidiary Guarantor and the Required Lenders and (b) the
Initial Waiver Fees and all expenses and other amounts payable to the
Administrative Agent that are required to be paid on or before the Waiver
Effective Date in accordance with any Loan Document, including the reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel) required to be reimbursed or paid by any
Loan Party under any Loan Document.

 



--------------------------------------------------------------------------------



 



3
     SECTION 6. Effect of Waiver. Except as expressly set forth herein, this
Waiver shall not by implication or otherwise limit, impair, constitute a waiver
of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent or the Borrower under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Waiver shall apply and be effective only with respect to the provisions of the
Credit Agreement specifically referred to herein. After the date hereof, any
reference to the Credit Agreement shall mean the Credit Agreement, as modified
hereby.
     SECTION 7. Consent and Reaffirmation. Each Subsidiary Guarantor hereby
consents to this Waiver and the transactions contemplated hereby, and each Loan
Party hereby (a) agrees that, notwithstanding the effectiveness of this Waiver,
the Guarantee and Collateral Agreement and each of the other Security Documents
continue to be in full force and effect, (b) confirms its guarantee of the
Obligations (with respect to each Subsidiary Guarantor) and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and/or grant continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement and the other Loan Documents.
     SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred in connection with this
Waiver in accordance with the Credit Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.
     SECTION 9. Counterparts. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Waiver by facsimile or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.
     SECTION 10. Applicable Law. THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 11. Headings. The headings of this Waiver are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE WAIVER
TO THE ALION SCIENCE AND
TECHNOLOGY CORPORATION
CREDIT AGREEMENT DATED AS OF
AUGUST 2, 2004, AS AMENDED
     IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.

            ALION SCIENCE AND TECHNOLOGY CORPORATION,
      By   /s/ Michael Alber         Name:   Michael Alber        Title:  
Senior VP and CFO     

            HUMAN FACTORS APPLICATIONS, INC.,
      By   /s/ Joshua Izenberg         Name:   Joshua Izenberg        Title:  
Secretary     

            ALION-METI CORPORATION,
      By   /s/ Michael Alber         Name:   Michael Alber        Title:  
Treasurer     

            ALION-CATI CORPORATION,
      By   /s/ Michael Alber         Name:   Michael Alber        Title:  
Treasurer     

            ALION-JJMA CORPORATION,
      By   /s/ Michael Alber         Name:   Michael Alber        Title:  
Treasurer     

            ALION-BMH CORPORATION,
      By   /s/ Michael Alber         Name:   Michael Alber        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE WAIVER
TO THE ALION SCIENCE AND
TECHNOLOGY CORPORATION
CREDIT AGREEMENT DATED AS OF
AUGUST 2, 2004, AS AMENDED

            WASHINGTON CONSULTING, INC.,
      By   /s/ Michael Alber         Name:   Michael Alber        Title:  
Treasurer     

            ALION-MA&D CORPORATION,
      By   /s/ Michael Alber         Name:   Michael Alber        Title:  
Treasurer     

            WASHINGTON CONSULTING GOVERNMENT
SERVICES, INC.,
      By   /s/ Joshua Izenberg         Name:   Joshua Izenberg        Title:  
Secretary   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE WAIVER
TO THE ALION SCIENCE AND
TECHNOLOGY CORPORATION
CREDIT AGREEMENT DATED AS OF
AUGUST 2, 2004, AS AMENDED
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
(formerly known as Credit Suisse, Cayman
Islands Branch)
individually as a Lender and as Administrative Agent,

                  By   /s/ Doreen Barr         Name:   Doreen Barr       
Title:   Vice President              By   /s/ Christopher Day         Name:  
Christopher Day        Title:   Associate   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I

1.   A default existed under Section 6.12 of the Credit Agreement with respect
to the twelve month periods ending December 31, 2007, March 31, 2008, June 30,
2008, September 30, 2008, December 31, 2008, March 31, 2009, June 30, 2009 and
September 30, 2009 and under Section 6.13 of the Credit Agreement with respect
to the twelve month periods ending June 30, 2006, September 30, 2006,
December 31, 2006, December 31, 2007, March 31, 2008, June 30, 2008,
September 30, 2008, December 31, 2008, March 31, 2009 and June 30, 2009. In all
cases, these defaults constituted an Event of Default pursuant to Article VII,
paragraph (d) as of the end of each such period.   2.   A default existed under
Section 5.04(c) with respect to compliance certificates and supporting materials
delivered to the Administrative Agent for the periods ending June 30, 2006,
September 30, 2006, December 31, 2006, December 31, 2007, March 31, 2008,
June 30, 2008, September 30, 2008, December 31, 2008, March 31, 2009, June 30,
2009 and September 30, 2009. These defaults each became an Event of Default
pursuant to Article VII, paragraph (a), as of the end of each such period.   3.
  A default existed under Section 5.04(a) and (b) with respect to financial
statements delivered to the Administrative Agent for the periods ending June 30,
2006, September 30, 2006, December 31, 2006, December 31, 2007, March 31, 2008,
June 30, 2008, September 30, 2008, December 31, 2008, March 31, 2009 and
June 30, 2009. These defaults each became an Event of Default pursuant to
Article VII, paragraph (a) at the time the same were furnished to the
Administrative Agent.   4.   A default existed under Section 4.01(a) with
respect to representations and warranties deemed made by the Company at the time
of a Borrowing in connection with each Borrowing of Revolving Loans and /or Term
Loans made by the Company on or after June 30, 2006, the date of the first
failure by the Company to meet the requirements of Section 6.13. These defaults
each became an Event of Default pursuant to Article VII, paragraph (a) at the
time of each such Borrowing.   5.   Each payment by the Company with respect to
stock appreciation rights and phantom stock on or after June 30, 2006, the date
of the first failure by the Company to meet the requirements of Section 6.13 (or
a respective predecessor section of the Credit Agreement), as noted above,
constituted a prohibited Restricted Payment pursuant to the terms of
Section 6.06(a)(ii) of the Credit Agreement, and each such payment was an Event
of Default pursuant to Article VII, paragraph (d) as of the date of each such
payment.   6.   Each payment by the Company made in connection with certain
transactions relating to the ESOP on or after June 30, 2006, the date of the
first failure by the Company to meet the requirements of Section 6.13 (or a
respective predecessor section of the Credit Agreement), as noted above,
constituted a prohibited Restricted Payment pursuant to the terms of
Section 6.06(a)(iv) of the Credit Agreement, and each such payment was an Event
of Default pursuant to Article VII, paragraph (d) as of the date of each such
payment.   7.   Each payment by the Company made of reasonable and customary
fees made to non-officer directors on or after June 30, 2006, the date of the
first failure by the Company to meet the requirements of Section 6.13 (or a
respective predecessor section of the Credit Agreement), as noted above,
constituted a prohibited Affiliate transaction pursuant to the terms of
Section 6.07(e) of the Credit Agreement, and each such payment was an Event of
Default pursuant to Article VII, paragraph (d) as of the date of each such
payment.   8.   The payment by the Company of $3,000,000 as a principal
pre-payment of the outstanding balance of the Seller Subordinated Notes on
November 3, 2008 constituted a

 



--------------------------------------------------------------------------------



 



    prohibited payment under Section 6.09(c) (in effect at the time thereof),
and as such was an Event of Default pursuant to Article VII, paragraph (d) as of
the date of such payment.

9.   Each payment by the Company in respect of Earn-Out Obligations on or after
June 30, 2006, the date of the first failure by the Company to meet the
requirements of Section 6.13 (or a respective predecessor section of the Credit
Agreement), as noted above, constituted a prohibited payment in respect of
Earn-Out Obligations pursuant to the terms of Section 6.16 of the Credit
Agreement, and each such payment was an Event of Default pursuant to
Article VII, paragraph (d) as of the date of each such payment.

 